In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2731 
WEST BEND MUTUAL INSURANCE COMPANY, 
                                                  Plaintiff‐Appellant, 

                                  v. 

PAUL W. SCHUMACHER, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:13‐cv‐04986 — Ronald A. Guzmán, Judge. 
                     ____________________ 

  ARGUED OCTOBER 30, 2015 — DECIDED DECEMBER 21, 2016 
               ____________________ 

   Before POSNER, RIPPLE, and HAMILTON, Circuit Judges. 
    RIPPLE, Circuit Judge. In 2013, West Bend Mutual Insurance 
Co.  (“West  Bend”)  brought  this  legal  malpractice  action 
against  its  former  counsel,  Paul  Schumacher,  and  his  law 
firm, Roddy, Leahy, Guill & Ziema, Ltd. (“RLGZ”). The gra‐
vamen of the complaint is Mr. Schumacher’s alleged perfor‐
mance  in  defending  a  workers’  compensation  claim  in  2005 
and  2006.  The  district  court  dismissed  the  second  amended 
complaint on the defendant’s 12(b)(6) motion and terminated 
2                                                    No. 14‐2731 

the case. In the district court’s view, the complaint failed to 
set forth with sufficient specificity a cause of action for legal 
malpractice. We agree; the complaint fails to state plausibly 
the causation and harm elements required under Illinois legal 
malpractice law. Accordingly, we affirm the judgment of the 
district court. 
          
                                I 
                       BACKGROUND 
    West Bend first filed a legal malpractice action based on 
the performance of Mr. Schumacher and RLGZ in the under‐
lying workers’ compensation matter in 2008. The parties later 
agreed to a dismissal of that claim and entered into a tolling 
agreement  pending  the  resolution  of  several  other  tangen‐
tially related actions, including one for medical malpractice. 
    Following  the  resolution  of  those  claims,  West  Bend 
brought the present action in the United States District Court 
for the Northern District of Illinois in July 2013, and filed an 
amended complaint in December 2013. After each of these fil‐
ings,  the  defendants  moved  to  dismiss.  The  district  court 
granted each of the motions, concluding that the allegations 
were  too  speculative  or  vague.  In  each  case,  however,  the 
court also granted leave to amend. 
          
                               A. 
   The  allegations  of  the  Second  Amended  Complaint  are 
central to our task. We therefore begin with a rendition of its 
contents. 
No. 14‐2731                                                        3

    In December 2005, West Bend retained RLGZ to provide 
legal representation with respect to a workers’ compensation 
claim  filed  by  John  Marzano  against  West  Bend’s  insured, 
Nelson  Insulation.  The  substance  of  Marzano’s  claim  is  not 
described.  Mr.  Schumacher  was  the  attorney  with  principal 
responsibility for defending against the Marzano claim. After 
several continuances, including one requested by Mr. Schu‐
macher,  the  Illinois  Workers’  Compensation  Commission 
(“IWCC”) scheduled a hearing on the matter for August 23, 
2006. 
    According to the complaint, Marzano supported his claim 
with  the  deposition  of  his  treating  physician,  Dr.  Sheinkop.  
He also had undergone an independent medical examination 
by Dr. Nelson, who provided a written report. This report in‐
dicated  that  Dr.  Nelson’s  testimony  would  be  favorable  to 
West Bend and would counter Dr. Sheinkop’s opinion. In his 
preparation  for  the  scheduled  August  hearing,  Mr.  Schu‐
macher did not speak to or depose Dr. Nelson. Instead, with‐
out seeking the approval of West Bend, he agreed with Mar‐
zano’s counsel to put a redacted version of Dr. Nelson’s report 
in evidence. Mr. Schumacher also did not speak to any other 
witnesses  or  potential  witnesses  until  the  day  before  the 
scheduled hearing; he then learned that a witness with rele‐
vant testimony was out of town and would not be available 
to testify the following day.  
    Prior to the hearing, Mr. Schumacher possessed other in‐
formation that was beneficial to West Bend’s defense, includ‐
ing that Marzano worked a full day on the day of the alleged 
incident, that he continued to work for two additional weeks 
until  he  was  laid  off,  and  that  his  own  treating  physician 
4                                                        No. 14‐2731 

could not find any change in the condition of his knee follow‐
ing the incident. Mr. Schumacher disclosed all of this infor‐
mation, favorable to his client, to Marzano’s counsel prior to 
the hearing.  
    Documents also indicated that Marzano had not reported 
the  incident  until  after  he  was  laid  off  and  had  retained  an 
attorney. But Mr. Schumacher did not investigate Marzano’s 
contrary statements and did not verify them with Marzano’s 
former supervisor, to whom the incident report allegedly had 
been made. 
    On the day of the IWCC hearing, Mr. Schumacher did not 
request a continuance or a bifurcated proceeding to allow for 
the  presentation  of  additional  evidence.  Instead,  “without 
[West  Bend]’s  knowledge  or  agreement,”  Mr.  “Schumacher 
made the representation to counsel for [Marzano] that [West 
Bend]  would  accept  liability  of  the  workers’  compensation 
claim”1  and  the  arbitrator  was  “advised  of  that  position.”2  
West Bend claims that it “was forced to accept that agreement 
pending further investigation of other litigation options.”3  
    The  complaint  further  alleges  that,  as  a  result  of 
Mr. “Schumacher’s unauthorized actions and representations 
to [West Bend], [West Bend] was forced to make significant 
payments,  including  temporary  total  disability  [(“TTD”)] 
benefits and medical expenses, with little or no likelihood of 



                                                 
1 R.71 at 4. 

2 Id. at 5. 

3 Id.  
No. 14‐2731                                                          5

recovery.”4 To “justify his concession of compensability, de‐
fendant Schumacher overemphasized” to his client “the po‐
tential  for  penalties  to  [West  Bend]  if  the  hearing  had  gone 
forward.”5  Mr.  Schumacher  “continued  to  counsel  [West 
Bend]  against  getting  the  case  reopened  to  present  its  de‐
fenses as he believed the case was indefensible.”6  
    According  to  the  complaint,  West  Bend  alleged  that 
Mr. Schumacher  breached  duties  to  West  Bend  by  virtue  of 
“(a) his unauthorized stipulation concerning compensability; 
(b) his failure to adequately investigate the claim or claimant’s 
preexi[s]ting medical condition; (c) his subsequent represen‐
tations to [West Bend] regarding their litigation options[;] and 
(d) his  failure  to adequately advise [West Bend]  of  material 
facts and legal options prior to hearing.”7 The specific allega‐
tions  also  concerned  Mr.  Schumacher’s  failure  to  depose 
Dr. Nelson,  his  disclosure  to  Marzano’s  counsel  of  infor‐
mation  beneficial  to  West  Bend,  and  his  failure  to  discover 
and  remedy  the  unavailability  of  a  relevant  witness  for  the 
hearing.  
   All  of  these,  West  Bend  alleged,  resulted  in  its  being 
“forced  to  accept  a  disadvantageous  position  which  greatly 
compromised  its  ability  to  defend  the  claim.”8  It  also  was 
“forced to pay additional sums and eventually chose to reach 
a disputed settlement in order to mitigate its exposure”:  
                                                 
4 Id. 

5 Id. 

6 Id. 

7 Id.  

8 Id. 
6                                                         No. 14‐2731 

           [a]lthough [West Bend] technically had the op‐
           tion  of  contesting  the  compensability  of  the 
           claim or filing a motion to terminate benefits af‐
           ter  retaining  new  counsel,  those  options  were 
           not practical as plaintiff had been paying bene‐
           fits for some time and the Commission was un‐
           likely  to  und[o]  or  reverse  such  payments.  In 
           other words, [West Bend]’s payment of benefits 
           up to that point severely prejudiced its capabil‐
           ity to reverse the concession by defendant Schu‐
           macher.[9] 
   The complaint further alleged that even if the Commission 
had  determined  that  West  Bend  was  not  liable,  it  was  “ex‐
tremely  unlikely”  that  it  would  require  repayment  of  prior 
benefits, and, if it did, “collection of those funds would have 
been difficult if not impossible.”10 
      
                                                    B. 
    In its July  18, 2014 order granting the motion to  dismiss 
the  Second  Amended  Complaint,  the  district  court  deter‐
mined  that,  with  respect  to  the  bulk  of  West  Bend’s  allega‐
tions  about  Mr.  Schumacher’s  performance—including  the 
failure to depose Dr. Nelson, the failure to contact witnesses 
prior to the hearing, and the disclosure of certain facts to Mar‐
zano’s counsel—West Bend’s complaint “does not … explain 



                                                 
9 Id. at 5–6. 

10 Id. at 6. 
No. 14‐2731                                                         7

how any of these alleged acts and omissions harmed its de‐
fense.”11 With respect to the allegation that Mr. Schumacher 
had  represented  that  West  Bend  would  accept  liability,  the 
district court stated: 
           Though Plaintiff alleges that the representation 
           “forced [it] to … pay[] … temporary total disa‐
           bility benefits and medical expenses, with little 
           or  no  likelihood  of  recovery”  and  “to  reach  a 
           disputed settlement in order to mitigate its ex‐
           posure”, these assertions are legally and factu‐
           ally  unsupported.  As  a  matter  of  law,  paying 
           benefits pending resolution of a claim does not 
           preclude an employer from contesting liability.  
           Moreover,  plaintiff  admits  that  it  could  have 
           contested the claim, despite the representation.  
           In short, because plaintiff does not and cannot 
           allege  that  defendants’  representation  was  the 
           cause of any damages it may have suffered, the 
           representation  cannot  support  a  malpractice 
           claim.[12] 
The court therefore granted the motion, and, because it had 
concluded that West Bend had failed to state a claim in three 
successive complaints, it terminated the case. 
      West Bend now appeals.  
       
                                                     

                                                 
11 R.80 at 3. 

12 Id. at 3–4 (alterations in original) (citations omitted). 
8                                                        No. 14‐2731 

                                  II 
                           DISCUSSION 
                                  A. 
   We begin by setting out the principles that must govern 
our assessment of the Second Amended Complaint.  
        
                                  1. 
     We review a district court’s dismissal under Rule 12(b)(6) 
de novo. Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 
639 (7th Cir. 2015). We, like the district court, must “accept as 
true  all  factual  allegations  in  the  amended  complaint  and 
draw all permissible inferences in [the plaintiff]’s favor.”  Id.  
A complaint will survive a 12(b)(6) motion if, after the court 
disregards any portions that are “no more than conclusions,” 
it  “contain[s]  sufficient  factual  matter,  accepted  as  true,  to 
‘state a claim to relief that is plausible on its face.’” Ashcroft v. 
Iqbal,  556  U.S.  662,  678–79  (2009)  (quoting  Bell  Atl.  Corp.  v. 
Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausi‐
bility when the plaintiff pleads factual content that allows the 
court to draw the reasonable inference that the defendant is 
liable for the misconduct alleged.”  Id. at 678.  “‘Plausibility’ 
is not a synonym for ‘probability’ in this context, but it asks 
for ‘more than a sheer possibility that a defendant has acted 
unlawfully.’”  Bible, 799 F.3d at 639 (quoting Olson v. Cham‐
paign Cty., 784 F.3d 1093, 1099 (7th Cir. 2015)). After Twombly 
and  Iqbal,  a  plaintiff  seeking  to  survive  a  motion  to  dismiss 
must  “plead  some  facts  that  suggest  a  right  to  relief  that  is 
beyond the speculative level.”  In re marchFIRST Inc., 589 F.3d 
901,  905  (7th  Cir.  2009)  (internal  quotation  marks  omitted). 
No. 14‐2731                                                           9

That is, “[w]hile a plaintiff need not plead detailed factual al‐
legations to survive a motion to  dismiss, she still must pro‐
vide  more  than  mere  labels  and  conclusions  or  a  formulaic 
recitation  of  the  elements  of  a  cause  of  action  for  her  com‐
plaint to be considered adequate.”  Bell v. City of Chicago, 835 
F.3d 736, 738 (7th Cir. 2016) (internal quotation marks omit‐
ted).  
    We have interpreted the standard announced by the Su‐
preme Court as requiring that “the plaintiff … give enough 
details about the subject‐matter of the case to present a story 
that  holds  together.  In  other  words,  the  court  will  ask  itself 
could  these  things  have  happened,  not  did  they  happen.”  
Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (em‐
phasis in original). In the end, “the plausibility determination 
is ‘a context‐specific task that requires the reviewing court to 
draw  on  its  judicial  experience  and  common  sense.’”  
McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) 
(quoting Iqbal, 556 U.S. at 679). 
        
                                  2. 
    Because federal jurisdiction over this action is premised on 
diversity of citizenship, see 28 U.S.C. § 1332, we must look to 
the law of the state in which the district court sits to determine 
the applicable governing law.  Erie R.R. Co. v. Tompkins, 304 
U.S. 64, 79–80 (1938). The parties agree that Illinois law gov‐
erns  the  elements  of  this  legal  malpractice  action.  The  Su‐
preme Court  of Illinois has stated succinctly that  a cause of 
action for legal malpractice includes the following elements: 
(1) the existence of an attorney‐client relationship that estab‐
lishes a duty on the part of the attorney, (2) a negligent act or 
10                                                                 No. 14‐2731 

omission  constituting  a  breach  of  that  duty,  (3)  proximate 
cause of injury, and (4) actual damages.  See Sexton v. Smith, 
492 N.E.2d 1284, 1286–87 (Ill. 1986).  
   Illinois courts have described the State’s legal malpractice 
cause of action as following a case‐within‐a‐case model:  
           A legal malpractice suit is by its nature depend‐
           ent upon a predicate lawsuit. Thus, a legal mal‐
           practice  claim  presents  a  case  within  a  case.  
           [N]o  malpractice  exists  unless  counsel’s  negli‐
           gence has resulted in the loss of an underlying 
           cause of action, or the loss of a meritorious de‐
           fense  if  the  attorney  was  defending  in  the  un‐
           derlying suit.  
Nelson v. Quarles & Brady, LLP, 997 N.E.2d 872, 880 (Ill. App. 
Ct. 2013) (alteration in original) (emphasis in original) (cita‐
tions  omitted)  (internal  quotation  marks  omitted).13  There‐
fore, in assessing the sufficiency of a complaint of legal mal‐
practice  we  must  focus  on  the  underlying  claim.    See  Claire 
Assocs. by Livaditis v. Pontikes, 502 N.E.2d 1186, 1190 (Ill. App. 
Ct. 1986). The plaintiff must set forth a plausible statement not 
only that a breach of duty occurred but that the breach caused 
the plaintiff to lose a valid claim or defense in the underlying 
action and that, absent that loss, the underlying claim “would 
                                                 
13 Most cases identify the loss of a meritorious claim or defense as a part 

of the element of proximate causation. However, some frame it as part of 
the element of damages. See, e.g., Bartholomew v. Crockett, 475 N.E.2d 1035, 
1041 (Ill. App. Ct. 1985) (“[D]amage is an element of a professional mal‐
practice  claim  that  is  not  presumed,  [and  plaintiff]  bears  the  burden  of 
pleading and proving that damages resulted. This burden entails estab‐
lishing that ‘but for’ the attorneys’ negligence, the client would have suc‐
cessfully defended or prosecuted the underlying suit.”). 
No. 14‐2731                                                                       11

have been successful.” Fabricare Equip. Credit Corp. v. Bell, Boyd 
& Lloyd, 767 N.E.2d 470, 474 (Ill. App. Ct. 2002).14 “These ele‐
ments  effectively demand that the malpractice  plaintiff pre‐
sent two cases, one showing that her attorney performed neg‐
ligently, and a second or predicate ‘case within a case’ show‐
ing that she had a meritorious claim [or defense] that she lost 
due to her attorney’s negligence.” Mihailovich v. Laatsch, 359 
F.3d 892, 904–05 (7th Cir. 2004). 
      
                                                    B. 
    Having stated the principles that govern our inquiry, we 
now apply these principles to the particular circumstances of 
this case.  
    There  is  no  dispute  that  West  Bend  has  described  ade‐
quately the duty element in its malpractice claim. Nor is there 
any disagreement about the adequacy of West Bend’s narra‐
tive with respect to the alleged attorney conduct constituting 
a breach of that duty. In that respect, West Bend alleges that 
Mr.  Schumacher,  having  assumed  responsibility  for  the  de‐
fense of the claim, failed to prepare adequately for the hear‐
ing, revealed inappropriately the defense theory of the case to 


                                                 
14 Cf. Fox v. Seiden, 887 N.E.2d 736, 746 (Ill. App. Ct. 2008) (noting that, to 

satisfy the element of proximate causation in a legal malpractice action, 
“the plaintiff must plead sufficient facts to establish that ‘but for’ the neg‐
ligence of the attorney, the client would have successfully defended the un‐
derlying suit” (emphasis added)); Ignarski v. Norbut, 648 N.E.2d 285, 289 
(Ill.  App.  Ct.  1995)  (holding  that  the  plaintiff’s  burden  to  plead  a  case 
within a case was not satisfied where the pleadings did not “plead ulti‐
mate facts establishing” its entitlement to relief on its predicate claim). 
12                                                                No. 14‐2731 

Marzano’s  counsel,  and  then,  without  authorization,  con‐
ceded liability for Marzano’s workers’ compensation claim.15   
    The  allegations  with  respect  to  causation  and  damages 
present, however, significant concerns. At the outset, we note 
that the treatment by the Second Amended Complaint of the 
underlying workers’ compensation claim, which, as we have 
explained, is central to an assessment of causation and dam‐
ages,  is  markedly  different  from  the  treatment  of  Mr. Schu‐
macher’s alleged litigation conduct. While the complaint de‐
scribes the conduct in some detail, it describes the underlying 
workers’  compensation  claim  in  rather  summary  fashion. 
Specifically, while the complaint identifies the injured party 
as John Marzano, it tells us nothing about his claimed injury 
or his claim against his employer. Instead, it summarily states 
that  “[p]rior  to  August  2006,  there  existed  certain  factual  de‐
fenses and a medical causation defense to the Marzano claim.”16  
      West Bend’s brief on appeal invites our attention to para‐
graph  25  of  the  Second  Amended  Complaint  as  “set[ting] 
forth [its] factual allegations concerning defendants’ breach of 
                                                 
15 The briefs and the oral argument included significant argument about 

what precisely Mr. Schumacher conceded. West Bend asserts that he con‐
ceded liability on the whole claim. The defendants assert that he simply 
agreed  to  pay  TTD  benefits  and  the  question  of  final  liability  remained 
open until 2010. They ask the court to notice the terms of the eventual set‐
tlement agreement reached in the case, which state that no admission of 
liability has been made by the employer. In their view, we can notice this 
document as a public record and disregard the contrary allegation, despite 
our general obligation to take the allegations of the complaint as true un‐
der Rule 12(b)(6). We decline to resolve this dispute because for the rea‐
sons stated below, we find that the claim, even as alleged, is insufficient 
to survive dismissal. 
16 R.71 at 2 (emphasis added). 
No. 14‐2731                                                      13

duty, proximate cause and damages.”17 That paragraph of the 
complaint  contains  an  abbreviated  description  of  Mr. Schu‐
macher’s claimed errors, but, with respect to the crucial ele‐
ments  of  causation  and  damages,  says  only  that  West  Bend 
“was forced to accept a disadvantageous position which greatly 
compromised its ability to defend the claim.”18 This same sort 
of general language appears in paragraph 28; there West Bend 
refers to a loss of “valuable factual and legal defenses that would 
have  eliminated  or  substantially  reduced  any  liability  of 
[West Bend] to the claimant.”19 These allegations are conclu‐
sory assertions and certainly do not set forth a plausible de‐
scription of a lost defense that, absent Mr. Schumacher’s al‐
leged neglect, would have assured West Bend’s success on the 
underlying claim. Iqbal, 556 U.S. at 678–79. 
   West Bend has not invited our attention to any other fac‐
tual allegations  which  detail  the “valuable factual  and legal 
defenses”  lost  because  of  Mr.  Schumacher’s  litigation  con‐
duct. In its appellate brief, West Bend does assert that it “is 
prepared to offer evidence that, had defendants not commit‐
ted the breaches from the standard of care, the Marzano claim 
would likely have gone in an entirely different direction,” and 
indeed,  that  “there  is  a  strong  likelihood  [that]  West  Bend 
could have either won the entire case or significantly reduced 
the  amount  of  money  it  ultimately  paid.”20  But  again,  even 
now, it does not tell us what these defenses are or how they 

                                                 
17 Appellant’s Br. 18. 

18 R.71 at 5 (emphasis added). 

19 Id. at 6 (emphasis added). 

20 Appellant’s Br. 19.    
14                                                                 No. 14‐2731 

would have produced near or total success in workers’ com‐
pensation proceedings.21  
   The complaint’s description of Mr. Schumacher’s conduct 
does include an allegation that, prior to the date of the sched‐
uled workers’ compensation hearing,  
           defendant  Schumacher  possessed  other  docu‐
           mentation and information to support a denial 
           of compensabil[i]ty [of the Marzano claim], in‐
           cluding:  (a)  the  claimant’s  completion  of  the 
           day’s  work  on  the day  of  the alleged incident; 
           (b) the fact that the claimant continued to work 
           following the alleged incident for an additional 
           two  weeks  until  he  was  laid  off  on  September 
           28, 2005; and (c) the fact that the claimant’s own 
           treating physician, Dr. Sheinkop, could not find 
           any change in the condition of his knee after the 
           alleged  incident,  as  it  had  already  been  deter‐
           mined that the claimant was in need of knee re‐
           placement surgery.[22] 

                                                 
21 We have held that “[w]e may consider new factual allegations raised 

for  the  first  time  on  appeal  provided  they  are  consistent  with  the  com‐
plaint.”  Smoke Shop, LLC v. United States, 761 F.3d 779, 785 (7th Cir. 2014) 
(internal quotation marks omitted); see also Hrubec v. Natʹl R.R. Passenger 
Corp., 981 F.2d 962, 963–64 (7th Cir. 1992) (noting that new facts may be 
added by affidavit or brief, even an appellate brief). Moreover, we have 
applied  the  rule  even  where  a  party  has  amended  the  complaint  in  the 
district  court  in  an  attempt  to  remedy  deficiencies.  See  generally  Smoke 
Shop, LLC, 761 F.3d 779; Highsmith v. Chrysler Credit Corp., 18 F.3d 434, 439–
40  (7th  Cir.  1994)  (finding  new  allegations  raised  on  appeal  and  not  in‐
cluded in previously amended pleadings sufficient to defeat dismissal).  
22 R.71 at 3–4. 
No. 14‐2731                                                                    15

It also asserts that an unspecified “witness with relevant tes‐
timony”  was  not  available  to  testify  and  complains  that 
Mr. Schumacher did not request a continuance.23 It continues 
by faulting Mr. Schumacher for “reveal[ing] all of this docu‐
mentation  and  information—all  the  key  theories  of  [West 
Bend]’s  defense—to  counsel  for  claimant,  which  severely 
compromised [West Bend’s] ability to continue to defend the 
workers’ compensation claim.”24 We are given no description, 
however, as to whether or how this evidence would have pro‐
duced a successful outcome for West Bend.  
    With  respect  to  the  allegation  that  Mr.  Schumacher  had 
stipulated  improperly  to  the  compensability  of  the  claim, 
West Bend at least makes the allegation that it was required 
to pay substantial amounts of money because of the stipula‐
tion. But it makes no concrete allegation that its final liability 
in this matter would have been any different if the stipulation 
had not occurred.  
   The  Second  Amended  Complaint  therefore  leaves  us  to 
speculate as to whether and how West Bend would have pre‐
vailed on the underlying claim in the absence of the missteps 
of which it now accuses its former attorney. But, as our col‐
league  in  the  district  court  recognized  throughout  West 
Bend’s several attempts to improve the complaint, a plaintiff 
“must  plead  some  facts  that  suggest  a  right  to  relief  that  is 
beyond the speculative level.”  In re marchFIRST Inc., 589 F.3d 

                                                 
23 Id. at 3. 

24  Id.  at  4. We note  in  passing  that  the alleged  harmful “disclosures”  of 

facts all reference facts clearly already known to the claimant, i.e., that he 
continued working for a time and that his physician had made a prior di‐
agnosis. 
16                                                    No. 14‐2731 

at 905 (internal quotation marks omitted). The district court 
correctly  concluded  that  the  allegations  that  deal  with  the 
substance of the underlying compensation claim and defense 
fall short of that standard because they provide no plausible 
description as to how the attorney’s negligence, if it occurred, 
was the cause of harm to West Bend. Even when evaluated as 
a whole, the complaint fails to describe, in even the most ru‐
dimentary  of  ways,  “that  but  for  [Mr.  Schumacher’s]  negli‐
gence, the plaintiff would have been successful in th[e] under‐
lying”  workers’  compensation  action.  Tri‐G,  Inc.  v.  Burke, 
Bosselman & Weaver, 856 N.E.2d 389, 395 (Ill. 2006). West Bend 
simply has failed to allege plausibly, despite multiple amend‐
ments, that it lost actual, specific, meritorious defenses in the 
Marzano claim because of Mr. Schumacher’s conduct.  
               
                           Conclusion 
    The Second Amended Complaint fails to plead adequately 
a claim for legal malpractice under Illinois law. Specifically, it 
fails to allege plausibly that the outcome of the underlying ac‐
tion would have been more favorable to West Bend, had it not 
been  for  Mr.  Schumacher’s  alleged  litigation  conduct.  We 
therefore affirm the judgment of the district court. 
                                                      AFFIRMED 
       
       
       
No. 14‐2731                                                            17 

    HAMILTON,  Circuit  Judge,  dissenting.  The  majority  accu‐
rately describes the general legal principles that apply to post‐
Iqbal federal pleading and to legal malpractice claims in Illi‐
nois. I must respectfully dissent, however, from the majority’s 
application of those principles. The majority applies the post‐
Iqbal pleading standards so stringently as to reinstate, in effect 
if not in name, the obsolete code pleading regime replaced by 
the Federal Rules of Civil Procedure in 1938. See generally Ar‐
thur R. Miller, From Conley to Twombly to Iqbal: A Double Play 
on  The  Federal  Rules  of  Civil  Procedure,  60  Duke  L.J.  1  (2010). 
The  majority’s  application  is  so  stringent  that  it  runs  afoul 
even of Iqbal itself. I would reverse the dismissal of the action. 
    The majority acknowledges that plaintiff has alleged suf‐
ficiently that defendant Schumacher owed it a duty of profes‐
sional care and breached that duty. Ante at 11. Those points 
are clearly correct. Schumacher conceded his client’s liability 
for  the  claimant’s  worker’s  compensation  claim  without  his 
client’s  consent.  He  also  did  so  without  having  taken  basic 
steps to learn the relevant facts. At this stage of this federal 
case, we must assume these allegations are true. 
    The majority tells us that what is missing is “a plausible 
description of a lost defense that, absent Mr. Schumacher’s al‐
leged neglect, would have assured West Bend’s success on the 
underlying claim.” Ante at 13, citing Iqbal. I must respectfully 
disagree. The path of an available defense was quite clear. In 
the operative complaint and its briefs to the district court and 
this court, West Bend makes specific factual allegations show‐
ing a solid defense on the merits. The claimant sought com‐
pensation for a workplace injury to his knee. The complaint 
alleged that at the time Schumacher conceded liability with‐
out his client’s consent, he knew the following: 
18                                                        No. 14‐2731 

         the claimant completed work on the day of his al‐
          leged injury. 
         after  the  alleged  injury,  the  claimant  continued  to 
          work another two weeks, until he was laid off. 
         before the alleged workplace knee injury, the claim‐
          ant’s  physician  had  already  determined  that  the 
          claimant needed knee replacement surgery. 
         the  claimant’s  own  treating  physician  could  not 
          find any change in condition in the claimant’s knee 
          after the alleged workplace knee injury. 
         available  documents  indicated  that  the  claimant 
          did not report the alleged workplace injury when it 
          supposedly  happened  or  even  until  well  after  he 
          was laid off and had retained an attorney. 
See Second Amended Cplt. ¶¶15, 17; Dkt. No. 77 at 4 (Mem. 
in Opp. to Motion to Dismiss); Appellant’s Br. at 5. Those fac‐
tual  allegations  surely  provide  “a  plausible  description  of  a 
lost defense”: there was no workplace injury at all, or certainly 
not one that required surgery that the claimant’s own physician 
had already said he needed before the alleged injury. 
    The majority acknowledges these allegations, ante at 14–
15,  but  complains  that  we  “are  given  no  description  as  to 
whether  or  how  this  evidence  would  have  produced  a  suc‐
cessful outcome for West Bend,” and that we are left to “spec‐
ulate as to whether and how West Bend would have prevailed 
on the underlying claim….” Ante at 15. 
   There is nothing speculative about the defenses that Schu‐
macher abandoned for his client by conceding liability. They 
are easy to see. If in fact the claimant had already been told 
No. 14‐2731                                                                19 

that he needed a knee replacement, or if in fact the claimed 
workplace  injury  was  not  reported  at  the  time  and  did  not 
prevent the claimant from continuing to work both that day 
and for weeks afterward, a trier of fact could find as a matter 
of fact that there simply was no compensable workplace in‐
jury.1 
    West Bend may or may not be able to prove its allegations, 
but these allegations go far beyond “threadbare recitals of the 
elements of a cause of action, supported by mere conclusory 
statements.” See Iqbal, 556 U.S. at 678, citing Twombly, 550 U.S. 
at 555. From West Bend’s detailed factual allegations, a judge 
can easily draw on her “experience and common sense,” Iqbal, 
556 U.S. at 679, to conclude that West Bend has alleged plau‐
sibly that Schumacher’s breaches of his professional duty in‐
jured West Bend and support a claim for legal malpractice. 
     In parsing the complaint the majority has focused on the 
general language in the complaint, criticized it for being “con‐
clusory,” and then overlooked the supporting details. In my 
view the complaint is far more detailed than necessary, but it 
is surely at least sufficient. See, e.g., Runnion v. Girl Scouts of 
Greater Chicago and Northwest Indiana, 786 F.3d 510, 517–18 (7th 
Cir. 2015) (reversing dismissal), citing Johnson v. City of Shelby, 
574 U.S. ___, 135 S. Ct. 346 (2014) (summarily reversing appel‐
late  dismissal  on  the  pleadings);  see  also  Erickson  v.  Pardus, 
551 U.S. 89, 93–94 (2007) (summarily reversing dismissal on 

                                                 
      1 Given these allegations, I do not understand the majority’s assertion 

that “even now [West Bend] does not tell us what these defenses are or 
how they would have produced near or total success in workers’ compen‐
sation  proceedings.” Ante at  13–14.  At  the  pleading stage,  what  further 
detail is needed? 
20                                                       No. 14‐2731 

pleadings  for  supposed  failure  to  alleged  injury  and  causa‐
tion).  
    As the Supreme Court explained in Johnson, five years af‐
ter  Iqbal  was  decided:  “Petitioners  stated  simply,  concisely, 
and directly events that, they alleged, entitled them to dam‐
ages from the [defendant]. Having informed the [defendant] 
of the factual basis for their complaint, they were required to 
do no more to stave off threshold dismissal for want of an ad‐
equate statement of their claim.” 574 U.S. at ___, 135 S. Ct. at 
347. 
    Finally, one of defendants’ causation arguments deserves 
some specific attention. Defendants argue that the complaint 
and  Illinois  law  of  workers’  compensation  show  that  West 
Bend remained free, after replacing Schumacher, to contest its 
liability on the claim. The defense theory is that Schumacher’s 
breaches of professional duty could not have been proximate 
causes of West Bend’s alleged losses. Appellees’ Br. at 30–33. 
     This defense theory cannot be accepted on the pleadings 
for any of four independently sufficient reasons. First, as de‐
fendants  conceded  at  oral  argument,  in  reviewing  only  the 
pleadings, we must assume that Schumacher’s concession of 
liability  applied  to  the  entire  case,  not  just  to  interim  pay‐
ments at the early stages of the case. Second, even if the unau‐
thorized  concession  was  limited  to  the  interim  payments, 
West Bend has alleged that the concession caused it to make 
substantial interim payments that it could not recover. Third, 
even  if  West  Bend  retained  the  theoretical  ability  to  contest 
liability after the unauthorized concession, it has alleged that 
it lost that ability to do so as a practical matter given the real‐
ities of the workers’ compensation system. Fourth, West Bend 
No. 14‐2731                                                   21 

claims that Schumacher himself advised it against taking ex‐
actly the course that Schumacher now claims that West Bend 
should have pursued. 
    I cannot judge from the pleadings West Bend’s prospects 
for ultimate success, but it has surely alleged a plausible claim 
that should proceed past the pleading stage. I respectfully dis‐
sent.